Citation Nr: 9915898	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  88-49 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1974 to July 1979 that 
has been verified, and active and inactive duty for training 
from 1982 to 1986, the specific periods of which have not 
been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1986 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
that rating decision the RO denied entitlement to service 
connection for hypertension and determined the veteran's 
entitlement pertaining to a number of issues that have been 
previously decided by the Board.

The Board notes that the veteran was provided a statement of 
the case in September 1986 that references a notice of 
disagreement filed by the veteran in July 1986.  The July 
1986 notice of disagreement does not appear, however, to be 
of record.  In addition, a copy of the notice of the May 1986 
decision, which was provided to the veteran in June 1986 
according to the statement of the case, is not of record.  
The veteran claimed to have submitted a substantive appeal in 
response to the September 1986 statement of the case in 
January 1987, which is also not of record.  The file does 
include a substantive appeal filed by the veteran in October 
1987, which was more than one year following the notice of 
the decision and more than 60 days following the issuance of 
the statement of the case.  38 U.S.C. § 4005 (1982).

Based on the evidence of record, it does not appear that the 
veteran has timely perfected an appeal of the denial of 
entitlement to service connection for hypertension.  The 
Board notes, however, that the issue of the timeliness of the 
appeal was not decided by the RO, that the issue of 
entitlement to service connection for hypertension was 
certified to the Board, and that the veteran received 
supplemental statements of the case that included the issue 
of service connection for hypertension.  See Marsh v. West, 
11 Vet. App. 468 (1998) (the Board's determination that a 
substantive appeal was not timely filed, if the RO has not 
addressed the issue, violates due process requirements).  
Given the lengthy delay in resolving the veteran's claim, and 
the Board's previous remands in which the issue of the 
timeliness of the substantive appeal was not addressed, the 
Board finds that the issue of the timely filing of the 
substantive appeal has been waived, and that the Board may 
proceed with a decision on the veteran's appeal.  See Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996) (the Board may waive the 
timely filing of a substantive appeal).

The veteran's appeal was previously before the Board in 
September 1989, May 1991, and May 1996, at which times 
certain issues on appeal were decided and the issue of 
entitlement to service connection for hypertension was 
deferred or remanded for additional development.  The 
requested development has been completed to the extent 
possible and the case returned to the Board for consideration 
of the veteran's appeal.

Subsequent to the initiation of the veteran's appeal, his 
case file was transferred to the RO in San Diego, California, 
because he currently resides in that area.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
informed decision on the veteran's appeal has been obtained 
by the RO.

2.  The elevated blood pressure readings that are documented 
in the veteran's service medical records do not represent 
chronic hypertension, and a diagnosis of hypertension based 
on multiple blood pressure readings showing predominant 
systolic blood pressure of 160 millimeters (mm.) or higher or 
predominant diastolic pressure of 100 mm. or higher has not 
been shown subsequent to service.

3.  The case does not involve a complex medical issue or 
controversy.


CONCLUSIONS OF LAW

1.  Chronic hypertension was not incurred in or aggravated by 
active service, and hypertension is not due to or the result 
of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records, including the 
treatment records relevant to his reserve service, show that 
his diastolic blood pressure was above 90 mm. or the systolic 
pressure was above 160 mm. in January 1979, at which time he 
was hospitalized; in May 1979, on his separation from active 
duty; and in September 1984, July 1986, and October 1986.  
With the exception of multiple elevated readings in January 
1979, all of the elevated blood pressure readings were 
single, isolated events.  Numerous blood pressure readings 
during active and reserve service were within normal limits.

The service medical records also show that the veteran 
reported having injured his back in a jeep accident, and that 
his low back complaints were diagnosed as a herniated nucleus 
pulposus in December 1978.  He was hospitalized for treatment 
of the back disorder from December 1978 to January 1979, 
which treatment included bed rest and Prednisone therapy.  
The elevated blood pressure readings in January 1979 
referenced above occurred while he was taking Prednisone.  In 
March 1979 he underwent a partial laminectomy with discectomy 
at L5-S1.

In conjunction with his May 1979 separation examination, the 
veteran reported having had high blood pressure and "loud 
heartbeats" since receiving the Prednisone in January 1979, 
and that he was on a self-imposed salt-free diet.  Although 
the diastolic blood pressure reading was 92 mm., no diagnosis 
of hypertension was rendered, and the examiner noted that no 
medication for hypertension was being provided.  The service 
medical records do not indicate that the veteran underwent 
extended blood pressure monitoring in order to determine 
whether he had chronic hypertension.

The veteran claimed entitlement to service connection for the 
back disorder in June 1979, but he made no reference to 
having hypertension.  The report of an October 1979 VA 
medical examination shows that he reported having been told 
that he had hypertension while hospitalized for the back 
surgery, but he complained of no symptoms related to 
hypertension.  His blood pressure was found to be within 
normal limits on examination, and in terms of the relevant 
diagnoses the physician stated that no hypertension was 
found.

In an October 1979 rating decision the RO granted service 
connection for post-operative lumbar herniated disc, 
effective in July 1979 on the veteran's separation from 
service.

VA treatment records show that the veteran received treatment 
for psychological problems from October 1985 to September 
1986, and that in November 1985 he complained of constipation 
and hypertension, which he attributed to the constipation.

The veteran claimed entitlement to service connection for 
hypertension in March 1986, at which time he claimed that he 
had hypertension as the result of the in-service jeep 
accident and resulting back injury.

Private treatment records show that in March and July 1986 
the veteran reported having had urinary incontinence since 
the back surgery.  He also reported having had high blood 
pressure in March 1979.  During the July 1986 examination his 
blood pressure was found to be 128/90.  The physician 
provided diagnoses of cauda equina syndrome with bowel, 
bladder, and sexual problems, as well as hypertension, 
secondary to stress, secondary to the previously mentioned 
complaints.

An October 1986 private medical report shows that the veteran 
reported that his blood pressure was normal when he entered 
active duty, and that his blood pressure was first noted to 
be elevated when he received Prednisone therapy in 1979.  He 
also reported having blood pressure readings of 160-170/mid-
90s.  He stated that he was under considerable stress, 
anxiety, and tension due to pain, bladder spasms, and sexual 
dysfunction, all of which were attributed to his service-
connected low back disorder.  The physician noted that his 
family history was relevant in that his father had 
hypertension.  At the time of the October 1986 examination, 
the veteran's blood pressure was found to be 142/82.  

The physician provided diagnoses of status post L5-S1 
laminectomy, cauda equina, neurogenic bladder with associated 
spasms and headaches, weakness, sweats, and blood pressure 
elevations, sexual dysfunction, perianal numbness, and 
history of reflux.  The physician also provided the opinion 
that it would seem probable that the acute bladder spasms, 
which the veteran reported as occurring up to five times a 
day, might well be associated with periodic, fluctuating, 
catechol-induced hypertension.  He also stated that if 
significant reflux and stasis were occurring, some degree of 
regional irritation or pyelonephritis could be occurring and 
could contribute to the hypertension.  He further stated that 
it was also likely that the veteran had a component of 
underlying essential hypertension, with a positive family 
history of the disorder.  He stated that a more in-depth 
evaluation could occur with a complete history, physical, and 
further detailed review of the medical records.  Essential 
hypertension is defined as high blood pressure without known 
cause, also known as primary hypertension.  Stedman's Medical 
Dictionary 831 (26th Ed. 1995).

In his October 1987 substantive appeal the veteran claimed 
that he had hypertension as the result of stress, loss of 
sleep, the possibility of developing kidney disease due to 
the bladder problems, and the periodic hypertension caused 
five to 10 times a day by bladder spasms.

The veteran was provided a VA examination in December 1987 
for the purpose of obtaining an opinion on the relationship, 
if any, between his service connected back disorder, 
including the neurogenic bladder, and hypertension.  In terms 
of his relevant medical history, he was noted to have had 
blood pressure readings of 
160-170/mid 90s and his father was known to have had 
hypertension.  His history was negative for any renal 
infection, impairment, or hypertension-related illness, and 
diagnostic tests of renal functioning were normal.  During 
the examination the veteran reported having been told that he 
had hypertension in 1979, at which time he was taking 
Prednisone, and that since then he had had blood pressure 
readings of 130-120/80-95 on many occasions.  On examination 
his blood pressure was 148/88 while lying, and 160/94 while 
sitting and standing.

The examining physician provided a diagnosis of borderline to 
mild hypertension.  He also stated that the question of any 
relationship between the veteran's neurogenic bladder and the 
hypertension was difficult to answer, but that the veteran's 
hypertension was probably essential hypertension due to the 
elevated readings prior to his back surgery and resulting 
neurogenic bladder.  He stated that the veteran did not have 
primary renal damage, and that he (the physician) did not 
accept the concept of "stress-related" hypertension.  He 
also stated that he was not familiar with the medical 
principle of bladder spasms causing hypertension, but that, 
in his opinion, if the bladder spasms caused an increase in 
blood pressure, the bladder spasms would only contribute to 
pre-existing hypertension that occurred due to an 
individual's pre-disposition.

In conjunction with the Board's May 1996 remand, the veteran 
was again provided a VA medical examination in June 1997.  
The remand instructions indicated that the examining 
physician was to obtain multiple blood pressure readings 
sufficient to produce a reliable result in terms of the 
diagnosis of hypertension and, if such a diagnosis was found 
to be warranted, to provide an opinion on the etiology of the 
disorder.

During the examination the veteran reported having been given 
the diagnosis of hypertension in 1979, at which time he was 
taking Prednisone.  He was also noted to have a history of 
blood pressure readings in the range of 130-170/80-95 on many 
occasions following the back surgery.  The veteran reported 
having been told on different occasions that he was 
hypertensive, and that he was provided medication for 
hypertension for a brief period in 1989.  The examining 
physician noted that the veteran was found to have borderline 
to mild hypertension in 1988.  On examination, the veteran's 
blood pressure was determined to be 145/92 while sitting, 
132/90 in the recumbent position, and 150/100 while standing.  
No other cardiovascular abnormalities were found.

The examining physician reviewed the veteran's medical 
records and provided the opinion, which he stated to be in 
agreement with the previous VA examiner, that the veteran had 
primary hypertension that was probably exacerbated by his 
neurogenic bladder and sexual dysfunction.  He stated that 
the veteran's primary problem was primary hypertension, based 
on a pre-disposition for the disorder, and that the bladder 
spasms were a contributing factor to the hypertension.  He 
provided a diagnosis of primary essential hypertension.

The RO found that the June 1997 VA examination was not 
adequate, in that the examiner had not obtained multiple 
blood pressure readings sufficient to determine whether the 
elevated blood pressure was sustained.  In requesting an 
additional examination, the RO stated that the diagnosis of 
hypertension required sustained diastolic blood pressure 
readings of 90 mm. or greater.  The veteran was provided an 
additional examination in December 1997, as the result of 
which the VA physician again stated that the veteran was 
noted to have had elevated blood pressure in 1979, at which 
time he was hospitalized for back surgery and was in 
considerable pain, and he was given Prednisone.  The 
physician stated that all of these factors could normally 
contribute to an individual's high blood pressure.  The 
physician noted that the veteran reported that he had not 
taken medication for hypertension consistently, that his 
blood pressure readings were borderline or within normal 
limits when checked on routine visits to his physician, and 
that he had not carried the diagnosis of hypertension on a 
sustained basis.

The physician referenced the RO's request for blood pressure 
monitoring to determine whether the veteran demonstrated 
sustained diastolic pressure of 90 mm. or greater, and stated 
that the diagnosis of essential hypertension was not based 
only on sustained diastolic blood pressure of 90 mm. or 
greater, but consideration also had to be given to the 
sequelae of hypertension as manifested by cardiomegaly, left 
ventricular hypertrophy, chronic renal insufficiency, 
retinopathy, etc., none of which the veteran was found to 
have.  

On examination, the veteran's blood pressure was 142/94 while 
standing, 142/92 while sitting, and 138/88 when recumbent.  
The physician again noted that, when examined by his private 
physician, the veteran's blood pressure was always within 
normal limits or borderline, and that his blood pressure was 
controlled without medical intervention.  

Based on the additional examination and review of the medical 
records, the report of the examination indicates that the 
physician initially concluded that the veteran did not have 
essential hypertension.  This opinion was based on the 
borderline readings found on examination, the normal or 
borderline readings on the veteran's routine visits to his 
private physician, and the absence of any symptoms of 
hypertension, including nausea, vomiting, headaches, or neck 
pain.  The physician later modified the report to show that 
the veteran had mild essential hypertension during the 
examination, but that he did not have hypertension based on 
the report from the private physician who saw him regularly.

Due to the conflicting evidence pertaining to the diagnosis 
of hypertension, in June 1998 the RO requested a medical 
opinion from the VA medical center.  In an August 1998 
opinion a VA physician stated that he had reviewed the 
veteran's three-volume case file in detail, including the 
reports of the medical examinations, the veteran's early 
histories and physical examinations, the service medical 
records, hospital records, and the veteran's statements, 
including the multitude of blood pressure readings taken over 
the years.  As a result of that review, the VA physician 
found the following points to be significant: 1) the veteran 
had a family history of hypertension; 2) at no time, at least 
through 1986 or 1987, did the veteran demonstrate sustained 
hypertension; 3) at no time did he show a significant episode 
of ambulatory hypertension; and 4) he was treated for 
hypertension for only a short time in approximately 1989.  
The physician stated that a diagnosis of essential 
hypertension required at least three episodes of repeated 
hypertension that did not go away without treatment, and 
could not be based on a random blood pressure reading.

The physician noted the multitude of blood pressure readings 
in the veteran's medical records from 1974 through 1989 and 
found that the grand preponderance of those readings were all 
within normal limits.  He found occasional borderline high 
blood pressure readings, but stated that those readings would 
not constitute a diagnosis of hypertension.  The physician 
stated that much of the material in the case file had an 
overlay of "compensation," so that the veracity of the 
veteran's statements had to be carefully examined.

The physician stated that hypertension due to trauma occurred 
only if there were specific injuries, including renal injury, 
and found that there was no medical evidence showing that the 
veteran had incurred any type of renal injury.  He also 
stated that, according to the diagnostic criteria, at no time 
during the veteran's active or reserve duty did he meet the 
criteria for the diagnosis of hypertension, because he did 
not consistently have elevated blood pressure in the absence 
of treatment.

The physician also provided the opinion that, if the veteran 
did meet the diagnostic criteria for hypertension, the 
hypertension would unequivocally not be related to his back 
injury.  He stated that a borderline elevating and depressing 
hypertension was considered essential hypertension, that any 
organic or trauma-related hypertension required evidence of 
vascular injury, and that the veteran had not incurred any 
type of vascular injury.  He also stated that hypertension 
was not found to be more common in individuals with 
fibromyalgia, low back problems, or chronic pain.

II.  Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
hypertension develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court) defined "disability" in this 
context as impairment of earning capacity, including any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is a separate disease or injury that 
was caused by the service-connected disorder.  In other 
words, it is not necessary that an etiological relationship 
exist between the service-connected disorder and the 
nonservice-connected disorder.  If a nonservice-connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to the evaluation of 
cardiovascular disorders were revised effective January 12, 
1998.  Schedule for Rating Disabilities, the Cardiovascular 
System, 
62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. Part 4).  
Because his appeal was initiated prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the rating schedule prior to 
January 12, 1998, the minimum compensable level of 
hypertension was shown where the disability was manifested by 
diastolic blood pressure readings predominantly 100 or more.  
A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology. 
Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).


III.  Analysis

The Board concludes that the veteran's claim for service 
connection for hypertension is well grounded because the 
evidence shows that it is plausible.  The veteran had 
elevated blood pressure readings in service and since.  He 
has a current diagnosis of essential hypertension.  Inasmuch 
as hypertension is considered a chronic disease under, 38 
C.F.R. § 3.309(a), if that condition were established in 
service, the post-service diagnosis of essential hypertension 
would eliminate the need for nexus evidence.  Since the claim 
is well grounded, VA has a duty, to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Brown, 9 Vet. App. 341 (1996), 
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  The relevant evidence pertaining to the 
issue consists of the veteran's service medical records, VA 
and private treatment records, and the reports of VA 
examinations in December 1987, June and December 1997, the 
August 1998 medical opinion, and the veteran's statements.  

The Board notes that although the veteran claims to have 
received medical treatment in service that is not documented 
in his available service medical records, the RO was unable 
to locate any additional treatment records in spite of 
numerous attempts to do so.  The Board further notes that the 
veteran's representative has requested that the Board obtain 
an independent medical opinion regarding any causal 
relationship between the veteran's service-connected 
disabilities and hypertension.  In light of the VA medical 
opinion obtained by the RO in August 1998, the Board finds 
that an additional opinion is not warranted.  38 C.F.R. 
§ 20.901(a).  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 96-1669 (U.S. Vet. App. March 16, 
1999).

The Board has reviewed the evidence of record and finds that 
service connection for hypertension is not warranted.  
Although the veteran claims to have hypertension as the 
result of the claimed in-service jeep accident or the 
service-connected back disorder, the veteran's statements are 
not probative because the veteran is not competent to provide 
a medical diagnosis or to relate a medical disorder to a 
given cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records indicate that he had 
systolic blood pressure of 160 mm. or greater on two 
occasions while in active service, and occasionally during 
his reserve service, but that the remaining blood pressure 
readings were within normal limits.  The diagnosis of 
hypertension was not rendered at any time during his active 
duty, within the one-year period following his separation 
from active duty, or during any period of active duty for 
training.  His blood pressure was found to be within normal 
limits in October 1979, and the examining physician stated 
that no hypertension was found.  The Board finds that the 
isolated readings of elevated blood pressure do not 
constitute predominantly elevated blood pressure of 90 mm. or 
greater during active duty, within the one year presumptive 
period, or during active duty for training, and that chronic 
hypertension was not shown in service.  Rabideau, 2 Vet. App. 
at 141.

The diagnosis of hypertension was not made until July 1986, 
at which time the private physician found that the veteran 
had hypertension due to stress, and that the stress was 
caused by his back problems, bladder spasms, and sexual 
dysfunction.  The diagnosis of hypertension was based on the 
single blood pressure reading of 128/90 at the time of the 
examination, and the veteran's report of having had high 
blood pressure in 1979.

The private physician in October 1986 stated that the veteran 
had essential hypertension, which diagnosis was based on the 
veteran's reported history of having blood pressure readings 
that ranged from 160-170/mid-90s.  His blood pressure at the 
time of the examination was 142/82.  The evidence does not 
indicate that the private physicians in July or October 1986 
monitored the veteran's blood pressure over a period of time 
in order to determine whether his diastolic blood pressure 
was predominantly 90 mm. or greater.  Because the diagnosis 
was based on the veteran's report of elevated blood pressure 
readings, without medical evidence of sustained elevated 
blood pressure, the opinions regarding the diagnosis of 
hypertension are of low probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history).

As the result of the December 1987, June 1997, and December 
1997 VA examinations the examiners also provided a diagnosis 
of borderline to mild essential hypertension, but this 
diagnosis was not based on blood pressure monitoring but on 
the veteran's reports of elevated blood pressure readings and 
the isolated readings obtained during the examinations.  
Neither of the physicians obtained multiple blood pressure 
readings on more than one day in order to determine whether 
the veteran's blood pressure was predominantly 90 mm. or 
greater.  Although the examiner conducting the June and 
December 1997 examinations reviewed the veteran's claims file 
in conjunction with the examinations, he gave no explanation 
for the numerous readings of normal blood pressure documented 
in the veteran's medical records.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998) (the failure of the physician 
to provide a basis for the opinion goes to the weight or 
credibility of the evidence).

The VA physician stated in the August 1998 medical opinion 
that a diagnosis of essential hypertension required at least 
three episodes of repeated hypertension that did not go away 
without treatment, and that a diagnosis could not be based on 
a random blood pressure reading.  He found, based on a 
detailed review of all of the relevant medical evidence, that 
the grand preponderance of the blood pressure readings were 
within normal limits from 1974 through 1989, and he also 
determined that the occasional borderline high blood pressure 
readings would not support a diagnosis of hypertension.  He 
stated that, according to the diagnostic criteria, at no time 
during the veteran's active or reserve duty did he meet the 
criteria for the diagnosis of hypertension, because he did 
not consistently have elevated blood pressure in the absence 
of treatment.  Because this opinion was based on a detailed 
review of the relevant medical records and the physician 
analyzed those records in terms of the required diagnostic 
criteria, it is of high probative value.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (an opinion of a VA physician 
that is based on a review of the entire record is more 
probative than an opinion that is based on the veteran's 
reported history).

The Board notes that the evidence does not show that the 
veteran has demonstrated sustained systolic blood pressure 
readings of 160 mm. or greater, or sustained diastolic 
readings of 100 or more since 1989.  The Board finds, 
therefore, that the veteran does not currently have chronic 
hypertension.

In the absence of a reliable diagnosis of hypertension, the 
Board need not consider the relationship, if any, between a 
service-connected disability and hypertension.  Allen, 7 Vet. 
App. at 439.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension, based on 
direct causation or as secondary to a service-connected 
disability.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

